                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                         AT PADUCAH

MARCUS P. GREEN                                                                                        PLAINTIFF

v.                                                                CIVIL ACTION NO. 5:18-CV-P67-TBR

SGT. JAMES STOGNER III et al.                                                                      DEFENDANTS

                                        MEMORANDUM OPINION

         This is a pro se civil rights action brought by a convicted prisoner pursuant to 42 U.S.C.

§ 1983. The Court has granted Plaintiff Marcus P. Green leave to proceed in forma pauperis.

This matter is before the Court for screening of Plaintiff’s complaint (DN 1) and amended

complaint (DN 16) pursuant to 28 U.S.C. § 1915A. For the reasons set forth below, this action

will be dismissed.

                I. SUMMARY OF COMPLAINT AND AMENDED COMPLAINT

         Plaintiff was formerly incarcerated at Green River Correctional Complex (GRCC). He

brings this action against four GRCC officials in their official and individual capacities -

Sergeant James Stogner III, Lieutenant Donald Young, Lieutenant Charles Basting, and Warden

DeEdra Hart.1

         Plaintiff claims that Defendants violated his constitutional rights in regard to two

misconduct charges and convictions. Plaintiff first alleges that on December 21, 2017,

Defendant Stogner filed a “fabricated” disciplinary report against him charging him with “gang

activity.” Plaintiff states that the “physical evidence (camera footage)” reviewed by Defendant

Stogner does not show that Plaintiff was present during the physical altercation between inmates

that formed the basis of the charge against him. Plaintiff claims that this action violated his


1
  Although Plaintiff only sued Defendants in their individual capacities in his original complaint, he indicates that he
is also suing Defendants in their official capacities in his amended complaint.
Fourteenth Amendment rights to “due process and equal protection.” Plaintiff contends that

Defendant Stogner further violated his rights on the same date by charging him with “inciting a

riot or rioting.” Plaintiff claims that this charge stems from an incident which occurred

approximately 10 minutes after the first altercation when Plaintiff and his cellmate were attacked

by the same individuals who were involved in the first altercation. Plaintiff writes that during

this altercation his cellmate was stabbed with a knife and he was struck in the face. Plaintiff

claims that Defendant Stogner violated his Fourteenth Amendment “due process” rights when he

gave “false and misleading evidence/statements . . . saying that [Plaintiff] organized a riot on

himself, and on his cell mate . . . But in truth [Plaintiff] was a unwilling participant in a

disturbance that left his face bruised and [his] cellmate . . . hospitalized.”

        Plaintiff claims that Defendant Young violated Plaintiff’s Fourteenth Amendment “right

to due process” when he failed to investigate the claim that Plaintiff was involved in gang

activity. Plaintiff alleges that if Defendant Young had conducted a proper investigation and had

not been biased against him, he would have learned that Plaintiff was first working in the kitchen

and then on the phone during the altercation that led to Plaintiff being charged with “gang

activity.” Plaintiff attaches phone records and a monthly pay report to the complaint which

Plaintiff contends support his account of his whereabouts during the first altercation. In his

amended complaint, Plaintiff further alleges that Defendant Young “added his signature to the

investigation fraudulently making it look as if his investigation was complete before the ruling

made at the Adjustment Committ[ee]” and “misused his access to Kentucky KOM’s to alter the

entire disciplinary report.”

        Plaintiff alleges that Defendant Basting conducted the Adjustment Committee Hearing on

January 9, 2018, wherein Plaintiff was ultimately convicted of the two charges against him.



                                                   2
Plaintiff claims that Defendant Basting violated his rights by “refus[ing] to let [Plaintiff] present

his defense by talking over [Plaintiff].” Plaintiff also contends that Defendant Basting admitted

the “gang activity” charge against him was a “stacked write up” but that he had to do his job and

give Plaintiff the same punishment as the 11 other inmates involved. Plaintiff also alleges that

during his hearing on the “rioting” charge, Defendant Basting refused to consider any of

Plaintiff’s evidence or “to even review the footage.” Plaintiff also states that when he attempted

to obtain the tape of the hearings on the two charges, he was notified that Defendant Basting had

“destroyed the recordings.” Plaintiff suggests that Defendant Basting destroyed the records “to

cover up [his] misconduct of not allowing [Plaintiff] to defend himself.” Plaintiff also contends

that Defendant Basting violated his due process rights “by taking him to court call (adjustment

hearing) without the investigator’s signature” on the investigative report.

        Finally, Plaintiff claims that Defendant Hart violated his “Fourteenth Amendment

Rights” by “failing to investigate any of the truthful claims that were presented to her . . . [and by

stating] that Plaintiff was involved when clearly he wasn’t . . . and that there was/were no due

process violations, rubber stamping all of the failure to investigate, the false accusations . . .”

Plaintiff also claims that Defendant Hart’s conduct caused “[Plaintiff] to endure cruel and

unusual punishment for something he did not do in form of segregation, that violated his Eighth

Amendment.” Plaintiff also claims that Defendant Hart violated “his right to equal protection

under the law . . . in order to cover up the failure in security that led to Plaintiff and [his

cellmate] being assaulted.” Plaintiff contends that he, his cellmate, and the victim of the first

attack were all assaulted by the “same people” and that “if security was upholding their duties,

those same people that was involved [in the first assault] never would have been able to continue

assaulting other individuals.”



                                                    3
        Plaintiff concludes his complaint as follows:

        All four [Defendants] acted in this manner to conceal their fault. Allowing the
        people that assaulted [the victim of the first altercation] to assault 2 more people.
        Which [Plaintiff’s cellmate] was stabbed and [Plaintiff] was nearly knocked
        unconscious. If they acted and apprehended the individuals from [the first
        altercation]; [Plaintiff] would not have been assaulted. Instead they wrote
        [Plaintiff] up as being involved in gang activity and organizing an assault on
        himself to not be liable for their action, under the vail that there was a riot at
        GRCC. This violated [Plaintiff]’s 14th Amendment and 8th Amendment to equal
        protection under the law, and also cruel and unusual punishment.

        The disciplinary reports submitted by Plaintiff show that he received 30 days in

disciplinary segregation for the “gang activity” conviction and 30 days in disciplinary

segregation and 180 days of “Non-Restorable [Good-Time] Days Lost” for the “inciting to riot or

rioting” conviction. Plaintiff, however, seems to indicate that he is still in segregation. For

example, he writes that one of his injuries is “disciplinary segregation unit/special management

unit where they are still forced to abide by all the rules of disciplinary seg. for 90 day cycles.”

And, in addition to compensatory and punitive damages, in the relief section of his complaint, he

requests “release from administrative control status and segregation in special management unit.”

He also seeks the removal of Defendants from their positions and “release everyone involved and

expunge there records of rioting d/ reports.”

                                     II. LEGAL STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).



                                                   4
        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

        Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’

with pro se complaints does not require us to conjure up unpled allegations.” McDonald v. Hall,

610 F.2d 16, 19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a

claim for Plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

To command otherwise would require the Court “to explore exhaustively all potential claims of a

pro se plaintiff, [and] would also transform the district court from its legitimate advisory role to




                                                    5
the improper role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                          III. ANALYSIS

       “Section 1983 creates no substantive rights, but merely provides remedies for

deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 351 (6th Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v.

Toledo, 446 U.S. 635 (1980). “[A] plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502,

504 (6th Cir. 1991).

       A. Fourteenth Amendment Due Process Claims

       Plaintiff alleges that Defendants violated his right to due process by, among other things,

filing “fabricated” disciplinary reports against him, failing to properly investigate the claims in

the reports, not allowing him to speak and not reviewing all the evidence at his misconduct

hearing, and affirming the misconduct convictions on appeal.

       A prisoner’s ability to challenge a prison misconduct investigation and conviction

depends on whether the actions implicated any liberty interest. In Sandin v. Conner, 515 U.S.

472 (1995), the Court set forth the standard for determining when a prisoner’s loss of liberty

implicates a federally cognizable liberty interest protected by the Due Process Clause.

According to Sandin, a prisoner is entitled to the protections of due process only when a

deprivation imposes an “atypical and significant hardship on the inmate in relation to the




                                                  6
ordinary incidents of prison life” or “will inevitably affect the duration of his sentence.” Id. at

487.

       With regard to Plaintiff’s claims based on his placement in disciplinary segregation,

courts generally consider the nature and duration of a stay in segregation in determining whether

it imposes an “atypical and significant hardship.” Harden-Bey v. Rutter, 524 F.3d 789, 795-96

(6th Cir. 2008). The Sixth Circuit has held that mere placement in administrative segregation,

and placement for a relatively short period of time, do not require the protections of due

process. Rimmer-Bey v. Brown, 62 F.3d 789, 790-91 (6th Cir. 1995) (holding 61 days in

segregation is not atypical or significant). The Sixth Circuit has also held, in specific

circumstances, that confinement in segregation for a relatively long period of time does not

implicate a liberty interest. See, e.g., Jones v. Baker, 155 F.3d 810, 812-13 (6th Cir. 1998)

(holding two years of segregation while the inmate was investigated for the murder of a prison

guard in a riot not an atypical deprivation); Mackey v. Dyke, 111 F.3d 460 (6th Cir. 1997)

(holding prisoner’s continued confinement in administrative segregation for eight additional

months after a status review committee accepted a recommendation that he be returned to the

general population did not deprive him of a protected liberty interest). But cf. Selby v. Caruso,

734 F.3d 554, 559 (6th Cir. 2013) (holding 13 years of segregation implicates a liberty

interest); Harris v. Caruso, 465 F. App’x 481, 484 (6th Cir. 2012) (eight years of segregation

implicates a liberty interest); Harden-Bey v. Rutter, 524 F.3d at 795 (remanding to the district

court to consider whether the plaintiff’s allegedly “indefinite” period of segregation, i.e., three

years without an explanation from prison officials, implicates a liberty interest).

       Here, although the records submitted by Plaintiff show that he that he received 30 days in

disciplinary segregation for the “gang activity” conviction and 30 days in disciplinary



                                                  7
segregation for the “inciting to riot or rioting” conviction to be served concurrently, he seems to

allege that he has been in segregation since the date of his hearing – which was over four months

ago. Even if the Court construes the complaint as alleging that Plaintiff has been in segregation

for over four months, it does not contain any allegations concerning the nature or conditions of

this segregation. As such, the Sixth Circuit jurisprudence cited above suggests that his

placement in segregation fails to constitute an “atypical and significant” hardship warranting the

protections of due process. See also Dunbar v. Barone, 487 F. App’x 721, 724-725 (3d Cir.

2012) (holding 18 months in segregation did not amount to atypical and significant

hardship); Smith v. Mensinger, 293 F.3d 641, 654 (3d Cir. 2002) (holding seven months in

disciplinary confinement did not implicate a protected liberty interest); Griffin v. Vaughn, 112

F.3d 703, 705-07 (3d Cir. 1997) (holding 15 months in segregation was not an atypical and

significant hardship); Ingersoll v. Phelps, No. 17-cv-00046-NJR, 2017 U.S. Dist. LEXIS 17180,

at *8-9 (S.D. Ill. Feb. 7, 2017) (finding three months in disciplinary segregation not sufficient to

trigger due process protections). Accordingly, the Court will dismiss Plaintiff’s due process

claims based upon the misconduct proceedings which resulted in his placement in disciplinary

segregation for failure to state a claim upon which relief may be granted.

       However, the records submitted by Plaintiff also show that, in addition to being placed in

disciplinary segregation for 30 days based on the “inciting to riot or rioting” conviction, he also

lost 180 “non-restorable [good-time] days.” Because the loss of earned good-time credits affects

the length of an inmate’s prison sentence, Plaintiff has a protected liberty interest in this regard.

Sandin, 515 U.S. at 477-78 (citing Wolff v. McDonnell, 418 U.S. 539 (1974)). Nonetheless, there

is still a barrier to his § 1983 due process claim. In Heck v. Humphrey, 512 U.S. 477 (1994), the

Supreme Court held:



                                                  8
       [I]n order to recover damages for [an] allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by actions whose unlawfulness would
       render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
       conviction or sentence has been reversed on direct appeal, expunged by executive
       order, declared invalid by a state tribunal authorized to make such determination,
       or called into question by a federal court’s issuance of a writ of habeas corpus. . . .

Id. at 486-87. Thus, if a ruling on a claim would necessarily render a plaintiff’s continued

confinement invalid, the claim must be dismissed because it is not cognizable until the

challenged confinement has been remedied by some other process. Id. at 489.

       In Edwards v. Balisok, 520 U.S. 641 (1997), the Supreme Court extended the application

of Heck to prison administrative proceedings, such as the one complained of by Plaintiff in this

instance. The Supreme Court subsequently clarified that a prisoner must show a favorable

termination of his disciplinary proceeding before filing a civil action in cases where the duration

of his sentence has been affected. See Muhammad v. Close, 540 U.S. 749 (2004). To establish a

“favorable termination,” Plaintiff must first successfully challenge the validity of the conviction

resulting in the loss of good-time credits by filing a habeas corpus action following the

exhaustion of state-court remedies. If, and only if, Plaintiff’s underlying disciplinary conviction

for “inciting to riot or rioting” is invalidated may he then bring a civil action for the alleged harm

caused by the acts which resulted in his disciplinary conviction and punishment. Thus,

Plaintiff’s Fourteenth Amendment due process claim based upon the loss of good-time credits

must also be dismissed at this time for failure to state a claim upon which relief may be granted.

       B. Fourteenth Amendment Equal Protection Claim

       Plaintiff also summarily claims that Defendants’ alleged actions violated his right to

equal protection. The Equal Protection Clause of the Fourteenth Amendment to the United

States Constitution provides that no state shall “deny to any person within its jurisdiction the

equal protection of the laws.” U.S. Const. amend. XIV, § 1. To state an equal protection claim,


                                                  9
a plaintiff “must adequately plead that the government treated the plaintiff ‘disparately as

compared to similarly situated persons and that such disparate treatment either burdens a

fundamental right, targets a suspect class, or has no rational basis.’” Ctr. for Bio-Ethical Reform,

Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011). The Supreme Court has also recognized

what is referred to as “class-of-one’ equal protection claims in which the plaintiff does not allege

membership in a particular class or group, but instead alleges that he “has been intentionally

treated differently from others similarly situated and that there is no rational basis for the

difference in treatment.” Davis v. Prison Health Servs., 679 F.3d 433, 441 (6th Cir. 2012)

(quoting Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)). However, because Plaintiff

makes no allegations that would state a claim under either theory, Plaintiff’s equal protection

claim must be dismissed for failure to state a claim upon which relief may be granted.

       C. Eighth Amendment Cruel and Unusual Punishment Claim

       Finally, Plaintiff claims that Defendants’ actions violated his rights under the Eighth

Amendment. The Court can no discern no such violation in Plaintiff’s allegations. The Eighth

Amendment prohibits conduct by prison officials that involves the “unnecessary and wanton

infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam)

(quoting Rhodes v. Chapman, 452 U.S. 337, 346 (1981)). The deprivation alleged must result in

the denial of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see

also Wilson v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only

concerned with “deprivations of essential food, medical care, or sanitation” or “other conditions

intolerable for prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover,

“[n]ot every unpleasant experience a prisoner might endure while incarcerated constitutes cruel

and unusual punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.



                                                  10
Indeed, the Sixth Circuit has held that “[b]ecause placement in segregation is a routine

discomfort that is part of the penalty that criminal offenders pay for their offenses against

society, it is insufficient to support an Eighth Amendment violation.” Harden-Bey v. Rutter, 524

F.3d at 795 (holding allegations of confinement in administrative segregation for “three years

and running” failed to state an Eighth Amendment claim) (citation omitted). Thus, the Court

will also dismiss this claim for failure to state a claim upon which relief may be granted.

                                        IV. CONCLUSION

         For the foregoing reasons, the Court will enter a separate Order dismissing this action

consistent with this Memorandum Opinion.

Date:   October 11, 2018




cc:     Plaintiff, pro se
        Defendants
4413.011




                                                 11
